Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 08/08/2022 amendment/responses in the application of RICO ALVARINO et al. for “NARROWBAND REFERENCE SIGNAL FOR USER EQUIPMENT SPECIFIC DISCONTINUOUS RECEPTION CYCLE” filed 10/01/2020.   The amendments/response to the claims have been entered.   Claims 3, 12, 21, 30, 39, 48 have been canceled.   No claims have been added.  Claims 1-2, 4-11, 13-20, 22-29, 31-38, 40-47, 49-56 are now pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-11, 17-20, 26-29, 35-38, 44-47, 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHARBIT et al. (US 2020/0053695 A1), hereinafter CHARBIT in view of MAATTANEN et al. (US 2015/0282080 A1), hereinafter MAATTANEN.
Regarding claim 1, CHARBIT discloses a method of wireless communication performed by a user equipment (UE) (see figures 1, 3, and ¶ 0044), comprising: 
identifying a set of time instances (a plurality of paging frames (PF), see figure 2B) to monitor for paging, wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identifying a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be monitored irrespective of whether paging is present on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (in the PFs, UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS , see figure 2B); and 
communicating based at least on the set of time instances and the subset of time instances (the UE receives the NRSs in one or more paging frame step 520, see figure 5). 
CHARBIT fails to disclose the second DRX cycle parameter set comprises a cell-specific DRX cycle length of a cell of the UE. 
In the same field of endeavor, MAATTANEN discloses common DRX for all UEs and UE-specific DRX for each individual UE (see figure 2B), where the common DRX cycle is a cell specific DRC cycle which can applied when the cell is OFF state (see ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the wireless communication method or apparatus taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power.  

Regarding claim 2, MAATTANEN discloses wherein the first DRX cycle parameter set comprise a UE-specific DRX cycle length (UE-specific DRX 214), and the second DRX cycle parameter set comprises a cell-specific DRX cycle parameter set (common DRX 212), see 2B.

Regarding claim 8, MAATTANEN discloses receiving an indication of whether the second DRX cycle parameter set includes a plurality of DRX cycle configurations or a single DRX cycle configuration (UE receives configuration parameters for the UE-Specific DRX, see ¶ 0044; the UE 106 activates the UE-specific DRX cycles. In one embodiment the UE 106 receives an explicit signal from the small cell to activate the UE-specific DRX cycle. In some implementations, the UE 106 can activate and/or deactivate the common and UE-specific DRX cycles based on the content of the discovery signals received from the small cell and without explicit signaling, see ¶ 0045). 

Regarding claim 9, MAATTANEN discloses wherein the first DRX cycle parameter set corresponds to a UE-specific DRX cycle length (see the UE receives configuration parameter for the UE-specific DRX, see ¶ 0044), and CHARBIT discloses wherein the second DRX cycle parameter set corresponds to a DRX cycle length for identification of the subset of time instances associated with the NRS (see figures 2A-2B). 
Regarding claim 10, CHARBIT discloses a method of wireless communication performed by a base station (see figures 1, 3, ¶ 0045), comprising: 
identify a set of time instances (the plurality of paging frame (PF), see figure 2B) for paging associated with a user equipment (UE), wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identify a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be transmitted irrespective of whether paging is transmitted on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (in PFs, the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicate based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
CHARBIT fails to disclose the second DRX cycle parameter set comprises a cell-specific DRX cycle length of a cell of the UE. 
In the same field of endeavor, MAATTANEN discloses common DRX for all UEs and UE-specific DRX for each individual UE (see figure 2B), where the common DRX cycle is a cell specific DRC cycle which can applied when the cell is OFF state (see ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the wireless communication method or apparatus taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power.  

Regarding claim 11, MAATTANEN discloses wherein the first DRX cycle parameter set comprise a UE-specific DRX cycle length (UE-specific DRX 214), and the second DRX cycle parameter set comprises a cell-specific DRX cycle parameter set (common DRX 212), see 2B.

Regarding claim 17, MAATTANEN discloses receiving an indication of whether the second DRX cycle parameter set includes a plurality of DRX cycle configurations or a single DRX cycle configuration (UE receives configuration parameters for the UE-Specific DRX, see ¶ 0044; the UE 106 activates the UE-specific DRX cycles. In one embodiment the UE 106 receives an explicit signal from the small cell to activate the UE-specific DRX cycle. In some implementations, the UE 106 can activate and/or deactivate the common and UE-specific DRX cycles based on the content of the discovery signals received from the small cell and without explicit signaling, see ¶ 0045). 

Regarding claim 18, MAATTANEN discloses wherein the first DRX cycle parameter set corresponds to a UE-specific DRX cycle length (see the UE receives configuration parameter for the UE-specific DRX, see ¶ 0044), and CHARBIT discloses wherein the second DRX cycle parameter set corresponds to a DRX cycle length for identification of the subset of time instances associated with the NRS (see figures 2A-2B).

Regarding claim 19, CHARBIT discloses an apparatus of a user equipment (UE) for wireless communication (see figures 1, 3, ¶ 0044), comprising: 
identifying a set of time instances (the plurality of paging frame PF, see figure 2B) to monitor for paging, wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identifying a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be monitored irrespective of whether paging is present on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (PFs, the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicating based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
CHARBIT fails to disclose the second DRX cycle parameter set comprises a cell-specific DRX cycle length of a cell of the UE. 
In the same field of endeavor, MAATTANEN discloses common DRX for all UEs and UE-specific DRX for each individual UE (see figure 2B), where the common DRX cycle is a cell specific DRC cycle which can applied when the cell is OFF state (see ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the wireless communication method or apparatus taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power.  

Regarding claim 20, MAATTANEN discloses wherein the first DRX cycle parameter set comprise a UE-specific DRX cycle length (UE-specific DRX 214), and the second DRX cycle parameter set comprises a cell-specific DRX cycle parameter set (common DRX 212), see 2B.

Regarding claim 26, MAATTANEN discloses receiving an indication of whether the second DRX cycle parameter set includes a plurality of DRX cycle configurations or a single DRX cycle configuration (UE receives configuration parameters for the UE-Specific DRX, see ¶ 0044; the UE 106 activates the UE-specific DRX cycles. In one embodiment the UE 106 receives an explicit signal from the small cell to activate the UE-specific DRX cycle. In some implementations, the UE 106 can activate and/or deactivate the common and UE-specific DRX cycles based on the content of the discovery signals received from the small cell and without explicit signaling, see ¶ 0045). 

Regarding claim 27, MAATTANEN discloses wherein the first DRX cycle parameter set corresponds to a UE-specific DRX cycle length (see the UE receives configuration parameter for the UE-specific DRX, see ¶ 0044), and CHARBIT discloses wherein the second DRX cycle parameter set corresponds to a DRX cycle length for identification of the subset of time instances associated with the NRS (see figures 2A-2B).

Regarding claim 28, CHARBIT discloses an apparatus of a base station for wireless communication (see figures 1, 3, ¶ 0045), comprising: 
identify a set of time instances (the plurality of paging frames PF, see figure 2B) for paging associated with a user equipment (UE), wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identify a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be transmitted irrespective of whether paging is transmitted on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (of the PFs, the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicate based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
CHARBIT fails to disclose the second DRX cycle parameter set comprises a cell-specific DRX cycle length of a cell of the UE. 
In the same field of endeavor, MAATTANEN discloses common DRX for all UEs and UE-specific DRX for each individual UE (see figure 2B), where the common DRX cycle is a cell specific DRC cycle which can applied when the cell is OFF state (see ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the wireless communication method or apparatus taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power.  

Regarding claim 29, MAATTANEN discloses wherein the first DRX cycle parameter set comprise a UE-specific DRX cycle length (UE-specific DRX 214), and the second DRX cycle parameter set comprises a cell-specific DRX cycle parameter set (common DRX 212), see 2B.
Regarding claim 35, MAATTANEN discloses receiving an indication of whether the second DRX cycle parameter set includes a plurality of DRX cycle configurations or a single DRX cycle configuration (UE receives configuration parameters for the UE-Specific DRX, see ¶ 0044; the UE 106 activates the UE-specific DRX cycles. In one embodiment the UE 106 receives an explicit signal from the small cell to activate the UE-specific DRX cycle. In some implementations, the UE 106 can activate and/or deactivate the common and UE-specific DRX cycles based on the content of the discovery signals received from the small cell and without explicit signaling, see ¶ 0045). 

Regarding claim 36, MAATTANEN discloses wherein the first DRX cycle parameter set corresponds to a UE-specific DRX cycle length (see the UE receives configuration parameter for the UE-specific DRX, see ¶ 0044), and CHARBIT discloses wherein the second DRX cycle parameter set corresponds to a DRX cycle length for identification of the subset of time instances associated with the NRS (see figures 2A-2B).

Regarding claim 37, CHARBIT discloses a user equipment (UE) for wireless communication (see figures 1, 3, ¶ 0044), comprising: 
a memory; and one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the UE to: identifying a set of time instances (the plurality of paging frames PFs, see figure 2B) to monitor for paging, wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identifying a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be monitored irrespective of whether paging is present on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (of the PFs, the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicating based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
CHARBIT fails to disclose the second DRX cycle parameter set comprises a cell-specific DRX cycle length of a cell of the UE. 
In the same field of endeavor, MAATTANEN discloses common DRX for all UEs and UE-specific DRX for each individual UE (see figure 2B), where the common DRX cycle is a cell specific DRC cycle which can applied when the cell is OFF state (see ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the wireless communication method or apparatus taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power.  
Regarding claim 38, MAATTANEN discloses wherein the first DRX cycle parameter set comprise a UE-specific DRX cycle length (UE-specific DRX 214), and the second DRX cycle parameter set comprises a cell-specific DRX cycle parameter set (common DRX 212), see 2B.

Regarding claim 44, MAATTANEN discloses receiving an indication of whether the second DRX cycle parameter set includes a plurality of DRX cycle configurations or a single DRX cycle configuration (UE receives configuration parameters for the UE-Specific DRX, see ¶ 0044; the UE 106 activates the UE-specific DRX cycles. In one embodiment the UE 106 receives an explicit signal from the small cell to activate the UE-specific DRX cycle. In some implementations, the UE 106 can activate and/or deactivate the common and UE-specific DRX cycles based on the content of the discovery signals received from the small cell and without explicit signaling, see ¶ 0045). 

Regarding claim 45, MAATTANEN discloses wherein the first DRX cycle parameter set corresponds to a UE-specific DRX cycle length (see the UE receives configuration parameter for the UE-specific DRX, see ¶ 0044), and CHARBIT discloses wherein the second DRX cycle parameter set corresponds to a DRX cycle length for identification of the subset of time instances associated with the NRS (see figures 2A-2B).

Regarding claim 46, CHARBIT discloses a base station for wireless communication, comprising (see figures 1, 3, ¶ 0045): a memory; and one or more processors coupled to the memory, the memory comprising instructions executable by the one or more processors to cause the base station to: 
identify a set of time instances (the plurality of paging frames PFs, see figure 2B) for paging associated with a user equipment (UE), wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identify a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be transmitted irrespective of whether paging is transmitted on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (of PFs, the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicate based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
CHARBIT fails to disclose the second DRX cycle parameter set comprises a cell-specific DRX cycle length of a cell of the UE. 
In the same field of endeavor, MAATTANEN discloses common DRX for all UEs and UE-specific DRX for each individual UE (see figure 2B), where the common DRX cycle is a cell specific DRC cycle which can applied when the cell is OFF state (see ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the wireless communication method or apparatus taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power.  
Regarding claim 47, MAATTANEN discloses wherein the first DRX cycle parameter set comprise a UE-specific DRX cycle length (UE-specific DRX 214), and the second DRX cycle parameter set comprises a cell-specific DRX cycle parameter set (common DRX 212), see 2B.

Regarding claim 53, MAATTANEN discloses receiving an indication of whether the second DRX cycle parameter set includes a plurality of DRX cycle configurations or a single DRX cycle configuration (UE receives configuration parameters for the UE-Specific DRX, see ¶ 0044; the UE 106 activates the UE-specific DRX cycles. In one embodiment the UE 106 receives an explicit signal from the small cell to activate the UE-specific DRX cycle. In some implementations, the UE 106 can activate and/or deactivate the common and UE-specific DRX cycles based on the content of the discovery signals received from the small cell and without explicit signaling, see ¶ 0045). 

Regarding claim 54, MAATTANEN discloses wherein the first DRX cycle parameter set corresponds to a UE-specific DRX cycle length (see the UE receives configuration parameter for the UE-specific DRX, see ¶ 0044), and CHARBIT discloses wherein the second DRX cycle parameter set corresponds to a DRX cycle length for identification of the subset of time instances associated with the NRS (see figures 2A-2B).

Regarding claim 55, CHARBIT discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions, when executed by one or more processors of a user equipment (UE), cause the UE to (see figures 1, 3, ¶ 0044): 
identifying a set of time instances (the plurality of paging frames PFs, see figure 2B) to monitor for paging, wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identifying a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be monitored irrespective of whether paging is present on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (of the PFs, the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicating based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
CHARBIT fails to disclose the second DRX cycle parameter set comprises a cell-specific DRX cycle length of a cell of the UE. 
In the same field of endeavor, MAATTANEN discloses common DRX for all UEs and UE-specific DRX for each individual UE (see figure 2B), where the common DRX cycle is a cell specific DRC cycle which can applied when the cell is OFF state (see ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the wireless communication method or apparatus taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power.  
Regarding claim 56, CHARBIT discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions, when executed by one or more processors of a base station (see figures 1, 3, ¶ 0045), cause the base station to: 
identify a set of time instances (the combination of DRX cycles e.g. 2.56s and 10.24s) for paging associated with a user equipment (UE), wherein the set of time instances are identified based at least in part on a first discontinuous reception (DRX) cycle parameter set (the UE determining at least two set of DRX circles, see figure 2A); 
identify a subset of time instances, of the set of time instances, for which a narrowband reference signal (NRS) is to be transmitted irrespective of whether paging is transmitted on the subset of time instances, wherein the subset of time instances is identified based at least on a second DRX cycle parameter set (of the PFs, the UE selects one of the group it belong either DRX cycle with 2.56s or 10.24s, where one the DRX is selected for monitoring NRS, see figure 2B); and 
communicate based at least on the set of time instances and the subset of time instances (the UE receive the NRSs in one or more paging frame step 520, see figure 5).
CHARBIT fails to disclose the second DRX cycle parameter set comprises a cell-specific DRX cycle length of a cell of the UE. 
In the same field of endeavor, MAATTANEN discloses common DRX for all UEs and UE-specific DRX for each individual UE (see figure 2B), where the common DRX cycle is a cell specific DRC cycle which can applied when the cell is OFF state (see ¶ 0034). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement MAATTANEN’s teaching in the wireless communication method or apparatus taught by CHARBIT dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power.  

Claims 4-7, 13-16, 22-25, 31-34, 40-43, 49-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CHARBIT-MAATTANEN in view of CHOI et al. (US 2016/0057701 A1), hereinafter CHOI.
Regarding claims 4, 13, 22, 31, 40, 49, the combination of CHARBIT-MAATTANEN fails to explicitly disclose that the second DRX cycle parameter set comprises a plurality of UE-specific DRX cycle lengths.
	In the same field of endeavor, CHOI discloses the network supports both the default DRX parameter (see ¶ 0022) and a plurality of UE-specific DRX cycle lengths (see ¶ 0023-0024, 0031, 0032).
	Therefore, it would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to incorporate CHOI’s teaching of especially default or cell-specific DRX and UE-specific DRX cycles in the network taught by the combination of CHARBIT-MAATTANEN dynamically adjusting a plurality of DRX cycle lengths based on the network’s need provide one of effective scheme for saving power (see ¶0003).  
	
Regarding claims 5, 14, 23, 32, 41, 50, CHOI discloses the plurality of UE-specific DRX cycle lengths include all UE-specific DRX cycle lengths configurable for the UE (the UE-specific DRX cycle lengths are configurable, see ¶ 0023, 0024).
Regarding claims 6, 15, 24, 33, 42, 51, CHOI discloses the plurality of UE-specific DRX cycle lengths include all UE-specific DRX cycle lengths shorter than or equal to a cell-specific DRX cycle length of the base station (the UE-specific DRX cycle lengths are configurable, see ¶ 0023, 0024).
Regarding claims 7, 16, 25, 34, 43, 52, CHOI discloses configure the plurality of UE-specific DRX cycle lengths for the UE (the UE-specific DRX cycle lengths are configurable, see ¶ 0023, 0024).
Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.  CHARBIT discloses the following in ¶ 0025, 0028, 0031:
Referring to part (A) of FIG. 2, a first paging group of UEs (denoted as “page group 1 of UEs” in FIG. 2) may have a DRX cycle of 2.56 seconds and a second group of UEs (denoted as “paging group 2 of UEs” in FIG. 2) may have a DRX cycle of 10.24 seconds. Referring to part (A) and part (B) of FIG. 2, UEs in the first paging group may receive an NRS on certain subframes every DRX cycle. Specifically, UEs in the first paging group may be associated with subframes with NRS even when there is no paging. On the other hand, UEs in the second paging group may be associated with subframes with no NRS when there is no paging. Under the proposed scheme, UEs in the second paging group may measure the NRS in those subframes associated with the first paging group with NRS even when there is no paging, thereby estimating signal-to-noise-plus-interference ratio (SNIR).

One paging frame (PF), as one radio frame, may contain one or more paging occasions (POs). When DRX is used, a UE may need to monitor one PO per DRX cycle and not more…

…a UE belonging to a given paging group (e.g., one of one or more paging groups of UEs that monitor paging in the same PO) may use NRS(s) belonging to a PO of a different group in addition to the NRS(s) for its own group.

	Figure 2B shows a plurality of Paging Frames PFs (SFN0 … SFN256), where each PF comprises of a plurality of subframes (see figure 2B) and each frame may contain one or more paging occasion (POs).   The first paging group of UEs may be having a DRX cycle of 2.55 seconds are associated with a first subset of the plurality of PFs (the top frames: SFN0…SFN7… SFN255 frames, see figure 2B), and the second paging group of UEs having the DRX cycle of 10.24 seconds are associated with a second subset of the plurality of PFs (the bottom frames: SFN1…SNF8… SFN256, see figure 2B).  UEs with the first group may receive an NRS on certain subframes every DRX cycle (2.55 sec) on the first paging group 1, may associated with subframes with NRS even when there is no paging and may need to monitor paging one PO per DRX cycle (see above).  Therefore, CHARBIT discloses the claimed subject matter “identifying a set of time instances for paging, wherein the set of time instance is identified based on a first discontinuous reception (DRX) cycle parameter set and a second DRX cycle parameter set.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412